Unpubhshed opinions are not binding precedent in this circuit.
PER CURIAM:
Kendall Ladell Blue appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motion, in which Blue sought a reduction of his 252-month sentence based on Amendment 782 of the U.S. Sentencing Guidelines. We have reviewed the record and find no reversible error. See United States v. Mann, 709 F.3d 301, 304 (4th Cir. 2013) (reviewing district court’s decision under § 3583(c)(2) for abuse of discretion). Accordingly, we affirm for the reasons stated by the district court. United States v. Blue, No. 7:11-cr-00135-D-l (E.D.N.C. June 13, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED